Case 1:19-cv-00331-LO-MSN Document 140-1 Filed 02/18/21 Page 1 of 2 PageID# 1944




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

   RICARDO R. GARCIA, DUANE K. GLOVER,                 )
   PAUL E. JACOBSON, GAETANO CALISE,                   )
   MYKHAYLO I. HOLOVATYUK, BRIAN                       )    Case No.: 1:19-cv-00331-LO-MSN
   GARCIA, PAUL THOMSON and DAVID                      )
   HARTMAN on behalf of themselves and all             )
   others similarly situated,                          )
                                                       )
          Plaintiffs,                                  )
                                                       )
   v.                                                  )         [PROPOSED] ORDER
                                                       )       GRANTING PLAINTIFFS’
   VOLKSWAGEN GROUP OF AMERICA, INC.                   )        MOTION TO COMPEL
   a/k/a AUDI OF AMERICA, INC.,                        )     DEFENDANT VOLKSWAGEN
   VOLKSWAGEN AKTIENGESELLSCHAFF,                      )     GROUP OF AMERICA, INC.’S
   and AUDI AKTIENGESELLSCHAFF,                        )     DISCOVERY RESPONSES AND
                                                       )      DOCUMENT PRODUCTION
          Defendants.                                  )


         This matter is before the Court on the Motion by Plaintiffs Ricardo R. Garcia et al. to

  Compel Defendant Volkswagen Group of America, Inc.’s (“VWGOA’s”) Discovery Responses

  and Document Production.

         Upon due consideration of Plaintiffs’ motion and Defendant VWGOA’s opposition, and

  for good cause shown, it is hereby:

         ORDERED that Plaintiffs’ Motion to Compel is Granted; and it is

         FURTHER ORDERED that Defendant VWGOA shall within 30 days of the issuance of

  this Order perform searches using Plaintiffs’ Search Strings 11_5, 17, and 29 and produce to

  Plaintiffs all documents generated therefrom; and it is
Case 1:19-cv-00331-LO-MSN Document 140-1 Filed 02/18/21 Page 2 of 2 PageID# 1945




         FURTHER ORDERED that Defendant VWGOA shall within 30 days of the issuance of

  this Order perform searches using the 23 persons or positions identified in Plaintiffs’ Motion to

  Compel and produce to Plaintiffs all documents generated therefrom; and it is

         FURTHER ORDERED that Defendant VWGOA shall within 30 days of the issuance of

  this Order produce to Plaintiffs all settlement agreements it has entered into with putative Class

  members in this action and all correspondence related thereto; and it is

         FURTHER ORDERED that Defendant VWGOA shall within 30 days of the issuance of

  this Order provide substantive responses to Plaintiff Duane K. Glover’s First Set of Interrogatories.

         It is SO ORDERED.



  DATE: ___________________, 2021                               ______________________________
  Alexandria, Virginia                                          Liam O’Grady
                                                                United States District Judge
